DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Doug Yerkeson on 9/27/2021.

The application has been amended as follows: 

 1. (Currently Amended) A faucet aerator comprising: 
a housing including an outer side wall, a housing inlet and a faceplate having a plurality of spaced apart openings discharging a first water stream with a first flow velocity; 
a nozzle supported by the housing and in fixed position relative to the housing, the nozzle having an inlet with a first diameter, an outlet with a second diameter, and a flow straightener intermediate the nozzle inlet and the nozzle outlet, the first diameter being greater than the second diameter, and the nozzle simultaneously discharging a second water stream 
wherein the inlet of the nozzle includes a decreasing diameter in an axial direction toward the outlet of the nozzle, and the outlet of the nozzle includes an acute annular edge; 
wherein the first water stream is an aerated stream of water, and the second water stream is a substantially laminar stream of water; 
wherein the plurality of spaced apart openings of the faceplate and the outlet of the nozzle are in continuous fluid communication with the housing inlet; and 
wherein the outer side wall of the housing includes a plurality of air inlet ports positioned axially downstream from the inlet of the nozzle.

9. (Original) The faucet aerator of claim 8, wherein the air inlet ports are positioned intermediate the inlet screen and the outlet screen, the air inlet ports configured to impart air into water to generate the aerated stream of water.

10. (Original) The faucet aerator of claim 1, wherein is concentrically positioned around the second water stream.

12. (Previously Presented) The faucet aerator of claim 11, further comprising: the housing including a faceplate having a plurality of spaced apart openings configured to discharge the aerated stream of water; and the second portion supported by the housing and having the inlet with a first diameter and the outlet with a second diameter, the first diameter being greater than the second diameter, the second portion simultaneously discharging the center stream of water.

15. (Previously Presented) The faucet aerator of claim 12, wherein the circumferentially spaced openings discharge an annular first water stream, and the second portion dispenses a cylindrical second water stream, the first water stream concentrically positioned around the first water stream.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The specific limitations of “a faceplate having a plurality of spaced apart openings discharging a first water stream with a first flow velocity; a nozzle supported by the housing, [. . . .] the nozzle having an inlet with a first diameter, an outlet with a second diameter, and a flow straightener intermediate the inlet and the outlet, the first diameter being greater than the second diameter, and the nozzle simultaneously discharging a second water stream with a second flow velocity positioned radially inwardly of the first water stream, the second flow velocity being greater than the first flow velocity; wherein the inlet of the nozzle includes a decreasing diameter in an axial direction toward the outlet of the nozzle, and the outlet of the nozzle includes an acute annular edge; wherein the first water stream is an aerated stream of water, and the second water stream is a substantially laminar stream of water; [. . . .] and wherein the outer side wall of the housing includes a plurality of air inlet ports positioned axially downstream from the inlet of the nozzle” are not anticipated or made obvious by the prior art or record. For example, U.S. ‘552 discloses a device that includes a flow straightener and a plurality of water streams, but fails to disclose the inner stream being non-aerated or the nozzle including an acute (sharpened) edge. U.S. ‘270 discloses an aerated flow, but fails to disclose the inclusion of an interior laminar stream. U.S. ‘231 also fails to disclose an interior laminar stream being concentric to an outer aerated stream. U.S. ‘604 discloses a device that includes a laminar and aerated flow, but fails to disclose simultaneous discharge, or an acute edge. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/ALEX M VALVIS/Primary Examiner, Art Unit 3752